DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 5-7, 35-37 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub. No. 2020/0304257) in view of Matsumura (US PG Pub. No. 2022/0286175).
As per claim 1:
Kim teaches a method for wireless communication by a user equipment (UE) (see paragraph [0008], discloses a method of transmitting channel state information to a network), comprising:
transmitting, to a base station (BS), an indication that the UE is configured with at least one capability to support a combination of a channel measurement resource (CMR) and at least one interference measurement resource (IMR) (see paragraph [0010], discloses the user equipment may report capability of the user equipment to the network and the specific channel measurement resource and the specific interference measurement resource may be determined based on the reported capability of the user equipment. Therefore, said capability enables the network to determine whether the user equipment supports CMR and IMR. For example, resources of CSI-RS(1) (construed as said CMR) and IMR(1) (construed as said IMR) may be configured for a UE, preferably after the base station receives the UE computation power via RRC signaling, please see paragraph [0163])…;
receiving a reference signal (RS) resource setting for the CMR to perform channel measurement based, at least in part, on the capability of the UE (see paragraph [0164], the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said CSI-RS patterns as said reference signal (RS) resource setting for the CMR to perform channel measurement);
receiving at least one RS resource setting for the at least one IMR to perform interference measurement based, at least in part, on the capability of the UE (see paragraph [0164], as explained earlier, the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said IMR patterns as said reference signal (RS) resource setting for the IMR to perform channel measurement).
Kim does not teach …, if group based beam reporting is configured 
determining at least one signal-to-interference-plus-noise ratio (SINR) parameter based on results of performing the channel measurement and the interference measurement;
and transmitting the SINR parameter to the BS.
Matsumura teaches …, if group based beam reporting is configured (see paragraph [0082], UE may report the corresponding IMR indexes (for example, IMR indexes#3 and #4 corresponding to beams #2-3 and #2-4 respectively) together with L1-SINRs and thus, a group beam reporting)
determining at least one signal-to-interference-plus-noise ratio (SINR) parameter based on results of performing the channel measurement and the interference measurement (see paragraph [0076], discloses the UE may measure a plurality of L1-SINRs based on one or more CMRs and a plurality of IMRs, select one or more L1-SINRs from among the plurality of L1-SINRs);
and transmitting the SINR parameter to the BS (paragraph [0076], discloses, UE may report the selected L1-SINRs and IMR indexes. Note: Said L1-SINR is reported to the network, please see paragraph [0149]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of one or more selected L1-SINRs from among a plurality of L1-SINRs based on a combination of one or more CMRs and a plurality of IMRs (as disclosed in Matsumura) into Kim as a way of enabling the network to recognize an IMR used in the measurement of the reported L1-SINR (please see paragraphs [0148]-[0149] of Matsumura).

As per claim 2:
Kim in view of Matsumura teaches the method of claim 1.
Kim does not teach wherein the at least one IMR comprises a zero power (ZP) IMR and a non-zero power (NZP) IMR, and wherein the indication that the UE is configured with the at least one capability comprises an indication that the UE supports one or both of:
a synchronization signal block (SSB) being configured for the CMR, a ZP channel state information (CSI)-RS being configured for the ZP IMR, and an NZP CSI-RS being configured for the NZP IMR;
and an NZP CSI-RS being configured for the CMR, a ZP CSI-RS being configured for the ZP IMR, and the NZP CSI-RS being configured for the NZP IMR, wherein the RS resource setting for the CMR and the RS resource setting for the at least one IMR is based, at least in part, on the at least one capability.
Matsumura teaches wherein the at least one IMR comprises a zero power (ZP) IMR and a non-zero power (NZP) IMR (paragraph [0070], discloses an IMR may be a ZP CSI-RS resource, a NZP CSI-RS resource or an SSB resource), and wherein the indication that the UE is configured with the at least one capability comprises an indication that the UE supports one or both of:
a synchronization signal block (SSB) being configured for the CMR (paragraph [0154], discloses the capability information may include the value of the number of CMRs (e.g. at least one of SSBRI and a CRI), a ZP channel state information (CSI)-RS being configured for the ZP IMR, and an NZP CSI-RS being configured for the NZP IMR (Matsumura, paragraph [0155], discloses the UE capability information may include the value of the number of IMRs (e.g. an index of at least one of a ZP CSI-RS resource, an NZP-CSI-RS resource and an SSB resource);
and an NZP CSI-RS being configured for the CMR, a ZP CSI-RS being configured for the ZP IMR, and the NZP CSI-RS being configured for the NZP IMR, wherein the RS resource setting for the CMR and the RS resource setting for the at least one IMR is based, at least in part, on the at least one capability (Note: The limitation(s) is recited in alternate language form and thus not addressed by the prior art).
Same rationale as provided for claim 1.
As per claim 3:
Kim in view of Matsumura teaches the method of claim 1.
Kim does not teach wherein the indication that the UE is configured with the at least one capability comprises an indication that the UE supports one or any combination of:
at least one non-zero power (NZP) channel state information (CSI)-RS being configured for the CMR and the at least one IMR;
a synchronization signal block (SSB) being configured for the CMR and an NZP CSI-RS being configured for the at least one IMR;
the SSB being configured for the CMR and a zero power (ZP) CSI-RS being configured for the at least one IMR;
the SSB being configured for the CMR, the NZP CSI-RS being configured for the at least one IMR and the ZP CSI-RS being configured for the at least one IMR;
an NZP CSI-RS being configured for the CMR and the NZP CSI-RS being configured for the at least one IMR;
the NZP CSI-RS being configured for the CMR and the ZP CSI-RS being configured for the at least one IMR;
and the NZP CSI-RS being configured for the CMR, the NZP CSI-RS being configured for the at least one IMR, and the ZP CSI-RS being configured for the at least one IMR, wherein the RS resource setting for the CMR and the RS resource setting for the at least one IMR is based, at least in part, on the at least one capability.
Matsumura teaches wherein the indication that the UE is configured with the at least one capability comprises an indication that the UE supports (see paragraph [0154], the UE capability information may include a number of CMRs. The UE capability information may also include the value of the number of IMRs) one or any combination of:
at least one non-zero power (NZP) channel state information (CSI)-RS being configured for the CMR and the at least one IMR (Note: limitation is recited in alternate form and thus not addressed by the prior art);
a synchronization signal block (SSB) being configured for the CMR (paragraph [0154], discloses the capability information may include the value of the number of CMRs (e.g. at least one of SSBRI and a CRI) and an NZP CSI-RS being configured for the at least one IMR (Matsumura, paragraph [0155], discloses the UE capability information may include the value of the number of IMRs (e.g. an index of at least one of a ZP CSI-RS resource, an NZP-CSI-RS resource and an SSB resource);
the SSB being configured for the CMR (paragraph [0154], discloses the capability information may include the value of the number of CMRs (e.g. at least one of SSBRI and a CRI) and a zero power (ZP) CSI-RS being configured for the at least one IMR (Matsumura, paragraph [0155], discloses the UE capability information may include the value of the number of IMRs (e.g. an index of at least one of a ZP CSI-RS resource, an NZP-CSI-RS resource and an SSB resource);
the SSB being configured for the CMR (paragraph [0154], discloses the capability information may include the value of the number of CMRs (e.g. at least one of SSBRI and a CRI), the NZP CSI-RS being configured for the at least one IMR and the ZP CSI-RS being configured for the at least one IMR (Matsumura, paragraph [0155], discloses the UE capability information may include the value of the number of IMRs (e.g. an index of at least one of a ZP CSI-RS resource, an NZP-CSI-RS resource and an SSB resource);
an NZP CSI-RS being configured for the CMR and the NZP CSI-RS being configured for the at least one IMR (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art);
the NZP CSI-RS being configured for the CMR and the ZP CSI-RS being configured for the at least one IMR (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art);
and the NZP CSI-RS being configured for the CMR, the NZP CSI-RS being configured for the at least one IMR, and the ZP CSI-RS being configured for the at least one IMR, wherein the RS resource setting for the CMR and the RS resource setting for the at least one IMR is based, at least in part, on the at least one capability (Note: The limitation(s) is recited in alternate form and thus not addressed by the prior art).
Same rationale as provided for claim 1.



As per claim 5:
Kim teaches a method for wireless communication by a base station (BS) (see paragraph [0008], discloses a method of transmitting channel state information to a network), comprising:
receiving, an indication that a user equipment (UE) is configured with at least one capability to support a combination of a channel measurement resource (CMR) and at least one interference measurement resource (IMR) (see paragraph [0010], discloses the user equipment may report capability of the user equipment to the network and the specific channel measurement resource and the specific interference measurement resource may be determined based on the reported capability of the user equipment. Therefore, said capability enables the network to determine whether the user equipment supports CMR and IMR. For example, resources of CSI-RS(1) (construed as said CMR) and IMR(1) (construed as said IMR) may be configured for a UE, preferably after the base station receives the UE computation power via RRC signaling, please see paragraph [0163]) …;
transmitting, based, at least in part, on the capability of the UE, a reference signal (RS) resource setting for the CMR for the UE to perform channel measurement (see paragraph [0164], the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said CSI-RS patterns as said reference signal (RS) resource setting for the CMR to perform channel measurement);
transmitting, based, at least in part, on the capability of the UE, at least one RS resource setting for the at least one IMR for the UE to perform interference measurement (see paragraph [0164], as explained earlier, the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said IMR patterns as said reference signal (RS) resource setting for the IMR to perform channel measurement).
Kim does not teach …if group based beam reporting is configured at the UE
and receiving at least one signal-to-interference-plus-noise ratio (SINR) parameter determined based on results of the UE performing the channel measurement and the interference measurement.
Matsumura teaches …if group based beam reporting is configured at the UE (see paragraph [0082], UE may report the corresponding IMR indexes (for example, IMR indexes#3 and #4 corresponding to beams #2-3 and #2-4 respectively) together with L1-SINRs and thus, a group beam reporting)
and receiving at least one signal-to-interference-plus-noise ratio (SINR) parameter (paragraph [0076], discloses, UE may report the selected L1-SINRs and IMR indexes. Note: Said L1-SINR is reported to the network, please see paragraph [0149]) determined based on results of the UE performing the channel measurement and the interference measurement (see paragraph [0076], discloses the UE may measure a plurality of L1-SINRs based on one or more CMRs and a plurality of IMRs, select one or more L1-SINRs from among the plurality of L1-SINRs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of one or more selected L1-SINRs from among a plurality of L1-SINRs based on a combination of one or more CMRs and a plurality of IMRs (as disclosed in Matsumura) into Kim as a way of enabling the network to recognize an IMR used in the measurement of the reported L1-SINR (please see paragraphs [0148]-[0149] of Matsumura).
Claim 6 is rejected in the same scope as claim 2.
Claim 7 is rejected in the same scope as claim 3.
As per claim 35:
Kim teaches an apparatus for wireless communication by a user equipment (UE) (see Figure 1, UE or communication apparatus as shown in figure 26), comprising:
a memory (see Figure 26, memory 2620);
and one or more processors coupled to the memory (see Figure 26, processor 2610 coupled to memory 2620), the memory and the one or more processors being configured to:
transmit, to a base station (BS), an indication that the UE is configured with at least one capability to support a combination of a channel measurement resource (CMR) and at least one interference measurement resource (IMR) (see paragraph [0010], discloses the user equipment may report capability of the user equipment to the network and the specific channel measurement resource and the specific interference measurement resource may be determined based on the reported capability of the user equipment. Therefore, said capability enables the network to determine whether the user equipment supports CMR and IMR. For example, resources of CSI-RS(1) (construed as said CMR) and IMR(1) (construed as said IMR) may be configured for a UE, preferably after the base station receives the UE computation power via RRC signaling, please see paragraph [0163])…;
receive a reference signal (RS) resource setting for the CMR to perform channel measurement based, at least in part, on the capability of the UE (see paragraph [0164], the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said CSI-RS patterns as said reference signal (RS) resource setting for the CMR to perform channel measurement);
receive at least one RS resource setting for the at least one IMR to perform interference measurement based, at least in part, on the capability of the UE (see paragraph [0164], as explained earlier, the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said IMR patterns as said reference signal (RS) resource setting for the IMR to perform channel measurement).
Kim does not teach …, if group based beam reporting is configured 
determine at least one signal-to-interference-plus-noise ratio (SINR) parameter based on results of performing the channel measurement and the interference measurement;
and transmit the SINR parameter to the BS.
Matsumura teaches …, if group based beam reporting is configured (see paragraph [0082], UE may report the corresponding IMR indexes (for example, IMR indexes#3 and #4 corresponding to beams #2-3 and #2-4 respectively) together with L1-SINRs and thus, a group beam reporting)
determine at least one signal-to-interference-plus-noise ratio (SINR) parameter based on results of performing the channel measurement and the interference measurement (see paragraph [0076], discloses the UE may measure a plurality of L1-SINRs based on one or more CMRs and a plurality of IMRs, select one or more L1-SINRs from among the plurality of L1-SINRs);
and transmit the SINR parameter to the BS (paragraph [0076], discloses, UE may report the selected L1-SINRs and IMR indexes. Note: Said L1-SINR is reported to the network, please see paragraph [0149]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of one or more selected L1-SINRs from among a plurality of L1-SINRs based on a combination of one or more CMRs and a plurality of IMRs (as disclosed in Matsumura) into Kim as a way of enabling the network to recognize an IMR used in the measurement of the reported L1-SINR (please see paragraphs [0148]-[0149] of Matsumura).
Claim 36 is rejected in the same scope as claim 6.
Claim 37 is rejected in the same scope as claim 7.
As per claim 39:
Kim teaches an apparatus for wireless communication by a base station (BS) (see Figure 1, eNB or communication apparatus as shown in figure 26), comprising:
a memory (see Figure 26, memory 2620);
and one or more processors coupled to the memory (see Figure 26, processor 2610 coupled to memory 2620), the memory and the one or more processors being configured to:
receive, an indication that a user equipment (UE) is configured with at least one capability to support a combination of a channel measurement resource (CMR) and at least one interference measurement resource (IMR) (see paragraph [0010], discloses the user equipment may report capability of the user equipment to the network and the specific channel measurement resource and the specific interference measurement resource may be determined based on the reported capability of the user equipment. Therefore, said capability enables the network to determine whether the user equipment supports CMR and IMR. For example, resources of CSI-RS(1) (construed as said CMR) and IMR(1) (construed as said IMR) may be configured for a UE, preferably after the base station receives the UE computation power via RRC signaling, please see paragraph [0163]) …;
transmit, based, at least in part, on the capability of the UE, a reference signal (RS) resource setting for the CMR for the UE to perform channel measurement (see paragraph [0164], the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said CSI-RS patterns as said reference signal (RS) resource setting for the CMR to perform channel measurement);
transmit, based, at least in part, on the capability of the UE, at least one RS resource setting for the at least one IMR for the UE to perform interference measurement (see paragraph [0164], as explained earlier, the base station in response may determine which pattern will be applied among the various CSI-RS patterns and IMR patterns and then inform the UE of the determination. In doing so, the base station should inform the UE of a location of the CSI-RS resource and a location of the IMR to be used for measurement together with a pattern by identifying CSI-RS resource and IMR. Note: Examiner is reading said IMR patterns as said reference signal (RS) resource setting for the IMR to perform channel measurement).
Kim does not teach …if group based beam reporting is configured at the UE
and receive at least one signal-to-interference-plus-noise ratio (SINR) parameter determined based on results of the UE performing the channel measurement and the interference measurement.
Matsumura teaches …if group based beam reporting is configured at the UE (see paragraph [0082], UE may report the corresponding IMR indexes (for example, IMR indexes#3 and #4 corresponding to beams #2-3 and #2-4 respectively) together with L1-SINRs and thus, a group beam reporting)
and receive at least one signal-to-interference-plus-noise ratio (SINR) parameter (paragraph [0076], discloses, UE may report the selected L1-SINRs and IMR indexes. Note: Said L1-SINR is reported to the network, please see paragraph [0149]) determined based on results of the UE performing the channel measurement and the interference measurement (see paragraph [0076], discloses the UE may measure a plurality of L1-SINRs based on one or more CMRs and a plurality of IMRs, select one or more L1-SINRs from among the plurality of L1-SINRs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of one or more selected L1-SINRs from among a plurality of L1-SINRs based on a combination of one or more CMRs and a plurality of IMRs (as disclosed in Matsumura) into Kim as a way of enabling the network to recognize an IMR used in the measurement of the reported L1-SINR (please see paragraphs [0148]-[0149] of Matsumura).
Claim 40 is rejected in the same scope as claim 6.
Claim 41 is rejected in the same scope as claim 7.
4.	Claims 4, 8, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Matsumura and further in view of Han (US PG Pub. No. 2020/0007299).
As per claim 4:
Kim in view of Matsumura teaches the method of claim 1 with the exception of:
wherein the RS resource setting for the CMR comprises a first non-zero power (NZP) channel state information (CSI)-RS resource setting and the RS resource setting for the at least one IMR comprises a zero power (ZP) CSI-RS resource setting and a second NZP CSI-RS resource setting.
Han teaches wherein the RS resource setting for the CMR comprises a first non-zero power (NZP) channel state information (CSI)-RS resource setting and the RS resource setting for the at least one IMR comprises a zero power (ZP) CSI-RS resource setting and a second NZP CSI-RS resource setting (see paragraph [0167], network device indicates by using link 0 that a resource setting 0 is used for channel measurement. An NZP CSI-RS resource configured in the resource setting 0 can be used for both channel measurement and interference measurement. The resource setting 0 includes S≥1 CSI-RS resource sets, and each CSI-RS resource set includes one or more NZP CSI-RS resources. One or more NZP CSI-RSs are used for channel measurement (NZP CMR), one or more NZP CSI-RSs are used for interference measurement (NZP IMR), and some or all of the NZP CMRs and the NZP IMRs may be the same NZP CSI-RS resources).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the resource setting (as disclosed in Han) into both Kim and Matsumura as a way of specifying a resource used for channel measurement and a resource used for interference measurement in the resource set by indicating the CMR and IMR (please see paragraphs [0166], [0167] of Han). Therefore, providing such as resource setting for both channel and interference measurement helps to reduce configuration and indication overheads (please see paragraph [0046] of Han).
Claims 8, 38 and 42 are rejected in the same scope as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474